Citation Nr: 0121770	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-02 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  He died in January 1998.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the North Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), denied 
entitlement to service connection for the cause of the 
veteran's death.  In September 2000, the Board denied that 
claim, a decision that the appellant subsequently appealed to 
the United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims (Court).  By 
means of an Order promulgated in March 2001, the Court, 
pursuant to a Joint Motion for Remand and to Stay 
Proceedings, vacated the Board's September 2000 decision, and 
remanded the claim to the Board for further action. 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).

The appellant also wishes to pursue a claim of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318.  See Statement from the 
appellant's attorney, dated July 3, 2001.  This issue is not 
inextricably intertwined with the issue now on appeal, see 
Harris v. Derwinski, 1 Vet. App. 180 (1991), nor has it been 
developed or certified for appeal.  38 U.S.C.A. § 7105(c) 
(West 1991).  Therefore, it is referred to the RO for 
appropriate action.

REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000). 

Service connection for paralysis agitans may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

The law also provides a presumption of service connection for 
certain diseases which become manifest to a compensable 
degree after separation from service for veterans who served 
in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2000).  The presumption is a 
rebuttable one.  38 C.F.R. § 3.307(d) (2000).   

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1040 (1994).  The Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined that a presumption of service connection based 
on exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

Here, the veteran died on January [redacted], 1998.  The death 
certificate listed the cause of his death as Parkinson's 
disease.  He was service connected for post traumatic stress 
disorder (PTSD).

Unfortunately, additional development is needed prior to 
appellate disposition of this case.  First, it is possible 
that potentially relevant medical records exist that have not 
been obtained.  Currently, only VA treatment records dated 
through 1993  are associated with the claims folder.  The 
veteran was treated for Parkinson's disease at the Little 
Rock VA Medical Center (VAMC) on a regular basis, and his 
complete VA treatment records should be obtained on remand.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered); see also VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  

The appellant further indicated that the veteran's VA doctor, 
Dr. Ironside, said that the veteran's Parkinson's disease 
could have been caused by exposure to Agent Orange during 
service.  Dr. Ironside should be asked to document his 
opinion in writing and provide the medical rationale for his 
opinion that the veteran's Parkinson's disease was related to 
exposure to Agent Orange.

The veteran was also apparently awarded Social Security 
Administration (SSA) disability benefits.  See Statement from 
the appellant, dated February 22, 1998.  The medical and 
administrative records related to his Social Security claim 
have not been obtained.  The RO should make arrangements to 
obtain these records.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(3)); see Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Additionally, the veteran received private treatment for his 
Parkinson's disease and it is clear that additional records 
exist that have not been obtained.  His death certificate 
discloses that he died while hospitalized at St. Bernard's 
Regional Medical Center.  This document was signed by Dr. 
Mark Wood, his primary care physician.  There is also a 
statement of record from Demetrius Spanos, M.D. indicating 
that he treated the veteran at Internal Medicine Associates.  
Although this statement is helpful, actual treatment records 
would be of more assistance to the Board.  Therefore, the RO 
should attempt to obtain these records on remand.  See also 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).

Parkinson's disease is not one of the presumptive diseases 
listed under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Without a presumptive disease, the presumption of 
in-service exposure to an herbicide agent is not applicable 
and the appellant must provide evidence of exposure to Agent 
Orange in service.  See McCartt v. West, 12 Vet. App. 164 
(1999) (both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent).  The appellant should be given an opportunity to 
submit any evidence showing that the veteran was actually 
exposed to Agent Orange during his time in Vietnam.  The RO 
should also ask that the National Personnel Records Center 
(NPRC) provide any available evidence verifying that the 
veteran was exposed to Agent Orange in Vietnam.

Finally, a VA medical opinion taking into account the 
veteran's complete treatment records is needed.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

This case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part of 
such evidence VA will attempt to obtain on 
her behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing her of the need for the 
following:

a.  evidence showing that the 
veteran was exposed to Agent Orange 
during his time in Vietnam;

b.  releases (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from St. Bernard's Regional Medical 
Center, including his terminal 
hospitalization report; from Dr. 
Mark Wood; from Demetrius Spanos, 
M.D.; and from Internal Medicine 
Associates;

c.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for Parkinson's disease 
since his separation from service; 
and

d.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
Parkinson's disease since his 
separation from service, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information, 
including, but not limited to, from the 
Little Rock VAMC from 1993 until the 
veteran's death in 1998.  

3.  Request the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate 
them with the claims file.  

4.  Contact the NPRC, or any other 
applicable source, and ask for any 
evidence verifying that the veteran was 
exposed to Agent Orange in Vietnam.

5.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying her what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

6.  Ask Dr. Ironside at the Little Rock 
VAMC to document his opinion in writing, 
with complete medical rationale, 
concerning the relationship, if any, 
between the veteran's Parkinson's disease 
and any in-service exposure to Agent 
Orange.  

7.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, prepare 
a memorandum for the file indicating 
whether  in-service exposure to Agent 
Orange is shown.  Request that a VA 
neurologist review the medical records in 
the claims file and render opinions on 
the following matters:

(a)  The neurologist should provide an 
opinion as to the date of onset and 
etiology of the veteran's Parkinson's 
disease.  Is it at least as likely as not 
that Parkinson's disease was related to 
any in-service disease or injury, 
including exposure to Agent Orange, if 
such in-service exposure is documented?  

(b)  The neurologist should also provide 
an opinion as to whether is it at least 
as likely as not that:

(i)  PTSD contributed substantially 
or materially to cause the veteran's 
death or had a material influence in 
accelerating death? 

(ii)  PTSD either caused or 
aggravated Parkinson's disease.

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  If consultation with a 
psychiatrist is necessary in order to 
respond to the questions regarding PTSD, 
such consultation should be carried out 
and documented in the report.  If a 
separate opinion from a psychiatrist is 
deemed necessary by the neurologist, such 
opinion should be secured.

8.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the medical report(s).  
Ensure that the medical report(s) is 
complete and in full compliance with the 
above directives.  If the report(s) is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned for correction.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

10.  Readjudicate the appellant's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claim on appeal remains 
adverse to the appellant, she and her 
attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The 
appellant need take no action until she is so informed.  
She has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


